NUMBER 13-14-00303-CV

                      COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI – EDINBURG


RICHARD BIANCHI,                                      Appellant,

                              v.

THE STATE OF TEXAS,                                   Appellee.


            On Appeal from the 343rd District Court
                 of Aransas County, Texas.


                   NUMBER 13-14-00311-CV

                      COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI – EDINBURG


                   IN RE RICHARD BIANCHI


             On Petition for Writ of Mandamus and
              Petition for Writ of Prohibition and
                             Emergency Motion for Relief.


                                            ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam
       On June 6, 2014, in cause number 13-14-00303-CV, the State of Texas, acting by

and through Michael Welborn, the Aransas County District Attorney, filed its “State’s

Response to Emergency Motions,” in which it requests that this Court lift, partially, lift, or

clarify the stay currently in effect in this case. The State contends in part, that Richard

Bianchi “may be replaced with a successor at any time the Aransas County

Commissioner’s Court may choose to appoint one,” and thus the State requests that “to

the extent that the present stay may arguably prevent or discourage such action, the State

would request that this Court partially lift, or clarify, its order to allow for that possibility.”

       This Court has issued two orders of stay concerning the underlying proceedings:

an order issued on June 2, 2014 in appellate cause number 13-14-00303-CV, and an

order issued on June 4, 2014 in appellate cause number 13-14-00311-CV.

       The Court, having examined and fully considered the State’s request, is of the

opinion that it should be granted in part and carried with the case in part as stated herein.

We GRANT the State’s request insofar as we issue this order of clarification in both

appellate causes. The stay orders previously issued in these causes do not affect or

impair the ability or duty of the Aransas County Commissioner’s Court with regard to any

actions that would be encompassed in its normal course of business, including, but not

limited to, any potential appointments. All other relief sought by the State is CARRIED

WITH THE CASE.

                                                 2
      IT IS SO ORDERED.

                              PER CURIAM


Delivered and filed the
11th day of June, 2014.




                          3